UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7038


JOE LEE FULGHAM,

                  Plaintiff - Appellant,

             v.

THE COMMONWEALTH OF VIRGINIA (DOC) MENTAL AND MEDICAL
DOCTORS; OBIC HOSPITAL SUFFOLK, VA; TIDEWATER MENTAL HEALTH
SERVICES,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00089-JBF-TEM)


Submitted:    December 17, 2009             Decided:   December 28, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Lee Fulgham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joe    Lee    Fulgham      appeals     the    district    court’s       order

dismissing     his     42    U.S.C    § 1983      (2006)    action     for   failure    to

comply with a court order.               We have reviewed the record and find

no reversible error.               Accordingly, we affirm for the reasons

stated by the district court.                     Fulgham v. The Commonwealth of

Virginia      Mental       and    Med.     Doctors,    No.     2:09-cv-00089-JBF-TEM

(E.D.   Va.     Apr.       27,    2009).       We    deny    Fulgham’s       motion    for

appointment of counsel.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before        the   court     and     argument    would    not    aid    the

decisional process.

                                                                                AFFIRMED




                                              2